Bullard, J.,

delivered the opinion of the court.
Two of the heirs of Samuel Overton, who stated that their co-heirs reside abroad, sue the administrator of his estate, alleging malyersation, and pray that his letters may be revoked, and that he may be condemned to account.
The defendant excepts that all the heirs are not parties,
,,T ... . . , , . ..... Vve are of opinion, that so far as the object of this suit is to comPel the administrator to render an account, all the heirs ought to have joined in the action, because the defendant is bound to render only one account; but any one of the heirs “‘S^t well provoke the removal of the administrator, on the grounds alleged ip the petition. The administrator, for sufficient causes, might be removed and called to account ^01’ h's administration afterwards, and the heirs have recourse upon the bond.
The evidence in the record satisfies us that the conduct of the defendant was such as to justify his removal, and we J J presume, from the tenor of the suit, the court below supr Posed he must first render an account, and did not make ¿he proper distinction between a discharge of the administrator, which could only be done after a rendition of his account, and his removal which might precede it.
The injunction was properly dissolved, because while the , J . . . r , „ . . . defendant was administrator, his functions could not be altogether suspended, though he might well be restrained from committing waste and ruining the estate, by collusion with pretended creditors ; but the judgment in favor of the defendant for nine hundred dollars damages, is ifi our opinion erroneous, because the record furnishes no standard r . ■ by which the court could estimate the ten or twenty per *475cent., authorized by statute, in a summary way. Session Acts of 1831, sec. 3, page 93. Acts of 1833.
There is a confused mass of bills of exception in the record, which our view of the merits of the controversy renders it useless to decide upon.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be avoided and reversed ; and proceeding to give such judgment as ought, in our opinion, to have been rendered below, it is farther ordered and decreed,, that the letters of administration heretofore gvanted to the defendant, on the estate of Samuel Overton, be cancelled and revoked, that the injunction be dissolved, the costs of the Court of Probates, except those occasioned by the injunction, be paid by the defendant, and that those last mentioned, together with those of the appeal, be paid by the plaintiffs, reserving to the defendant his right, if any he have, to recover damages on the injunction bond.